Case: 2:18-cv-01376-MHW-CMV Doc #: 74 Filed: 11/14/19 Page: 1 of 3 PAGEID #: 4343




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                   100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt                POTTER STEWART U.S. COURTHOUSE                  Tel. (513) 564-7000
       Clerk                          CINCINNATI, OHIO 45202-3988                www.ca6.uscourts.gov




                                                   Filed: November 14, 2019


Ms. Naila S. Awan
Demos
80 Broad Street
Fourth Floor
New York, NY 10004

Ms. Julie M. Pfeiffer
Ohio Attorney General's Office
30 E. Broad Street
16th Floor
Columbus, OH 43215

                     Re: Case No. 19-4112, Tommy Mays, II, et al v. Frank LaRose
                         Originating Case No. : 2:18-cv-01376

Dear Counsel,

   This appeal has been docketed as case number 19-4112 with the caption that is enclosed on a
separate page. The appellate case number and caption must appear on all filings submitted to the
Court. If the filing fee was not paid when the notice of appeal was filed, it must be paid to the
district court immediately.

   Before preparing any documents to be filed, counsel are strongly encouraged to read the Sixth
Circuit Rules at www.ca6.uscourts.gov. If you have not established a PACER account and
registered with this court as an ECF filer, you should do so immediately. Your password for
district court filings will not work in the appellate ECF system.

    At this stage of the appeal, the following forms should be downloaded from the web site and
filed with the Clerk's office by November 29, 2019. Additionally, the transcript order must be
completed by that date. For further information and instructions on ordering transcript
electronically, please visit the court's website.

                     Appellant:     Appearance of Counsel
                                    Civil Appeal Statement of Parties & Issues
Case: 2:18-cv-01376-MHW-CMV Doc #: 74 Filed: 11/14/19 Page: 2 of 3 PAGEID #: 4344




                                 Disclosure of Corporate Affiliations
                                 Application for Admission to 6th Circuit Bar (if applicable)

                                 Appearance of Counsel
                   Appellee:     Disclosure of Corporate Affiliations
                                 Application for Admission to 6th Circuit Bar (if applicable)

    More specific instructions are printed on each form. If appellant's initial forms are not timely
filed or necessary fees paid, the appeal will be dismissed for want of prosecution. If you have
questions after reviewing the forms and the rules, please contact the Clerk's office for assistance.

                                                  Sincerely yours,

                                                  s/Jill E Colyer
                                                  Case Manager
                                                  Direct Dial No. 513-564-7024


Enclosure
Case: 2:18-cv-01376-MHW-CMV Doc #: 74 Filed: 11/14/19 Page: 3 of 3 PAGEID #: 4345




               OFFICIAL COURT OF APPEALS CAPTION FOR 19-4112




TOMMY RAY MAYS, II; QUINTON NELSON, SR., Individually and on behalf of all others
similarly situated

            Plaintiffs - Appellees

v.

FRANK LAROSE, in his official capacity as Secretary of State of Ohio

            Defendant - Appellant
